Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach a kitchen sink for flush mounting onto a countertop, or a method of installing a kitchen sink onto a countertop, having or fabricating a hole opening with a recess along the edge of the opening for the kitchen sink including a sink basin, a deck formed into a rim around the perimeter of the kitchen sink with four rounded corners, wherein the top surface of the deck is adapted to be substantially flush with the counter top wherein the sink is mounted to the countertop using a bracket mechanism having a U-channel stabilizing plate fitted onto the outer side of the sink basin, and a U-shaped bracket placed onto the U-channel stabilizing plate, wherein a top end of the U-shaped bracket has a hook for engaging the interior of the U-channel stabilizing plate and the U shape of the U-shaped bracket has a top end at the hook and a second bottom end lower than the hook. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Walsh and Just teach other sink mounting brackets but do not teach a flange or deck flush with a recess as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754